DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919).
Regarding claim 3, Tench discloses, an electrochromic device (Fig. 1), comprising: 
a first electrode (106) which transmits light (Paragraph 0022, lines 13-15); 

an electrolyte (112) containing metal (116) and located between the first electrode and the second electrode, and
a driver (118, 119) which applies a first voltage (Para. 0028) and a second voltage (Para. 0028) between the first electrode (106) and the second electrode (110), wherein 
the metal is depositable (114, 120) on one of the first electrode and the second electrode (Paragraphs 0024 and 0028), 
a second deposition voltage at which deposition of the metal on the second electrode starts is higher (Paragraphs 0024 and 0028) than a first deposition voltage at which deposition of the metal on the first electrode starts (Paragraphs 0024 and 0028), 
the second electrode (Paragraph 0023, lines 14-17) has an electric resistance higher than an electric resistance of the first electrode (Paragraph 0032, lines 11-12),
the driver applies a first voltage (Para. 0028, lines 13-19) between the first electrode and the second electrode to deposit the metal on the first electrode (Paragraphs 0024 and 0028), and
 the driver applies a second voltage (Para. 0028, lines 5-11) between the first electrode and the second electrode such that (i) the metal deposited on the first electrode is dissolved (Para. 0028) and (ii) no metal is deposited on the second electrode (Para. 0028), and the second voltage having a polarity reverse to a polarity of the first voltage (Para. 0028).
Tench does not explicitly disclose the second voltage having an absolute value greater than an absolute value of the first voltage and lower than the second deposition voltage. However, it is obvious to one of ordinary skill in the art that the second voltage having an absolute value greater than an absolute value of the first voltage and lower than the second deposition voltage because this would allow the electrochromic device to reverse the deposition 
Regarding claim 7, Tench discloses, the metal is a noble metal (Paragraph 0022, lines 17-20 and 116), the noble metal is one of silver, gold, platinum, and palladium (Paragraph 0022, lines 17-20 and 116).
Regarding claim 8, Tench discloses, an electrochromic device (Paragraph 0002 and Fig. 1), comprising: the electrochromic element according to claim 1 (see rejection of claim 1 above); and a driver (118, 119) which applies a voltage between the first electrode and the second electrode (Paragraph 0028).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919) as applied to claim 3 above, in view of Schumacher et al. (US 2007/0064303).
Tench remains as applied to claim 3 above.
Tench does not disclose a surface of the second electrode that faces the first electrode is concave.
Schumacher teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make surface of the second electrode that faces the first electrode is concave (Paragraphs 0030, 0062 and 18 of Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make surface of the second electrode that faces .

Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919) in view of Wesner et al. (US 2006/0151803).
Regarding claim 4, Tench discloses, an electrochromic element (Fig. 1), comprising: 
a first electrode (106) which transmits light (Paragraph 0022, lines 13-15); 
a second electrode (110) disposed opposite the first electrode; and 
an electrolyte (112) containing metal (116) and located between the first electrode and the second electrode, wherein 
the metal is depositable (114, 120) on one of the first electrode and the second electrode (Paragraphs 0024 and 0028), according to a voltage applied between the first electrode and the second electrode (Paragraphs 0024 and 0028),
a second deposition voltage at which deposition of the metal on the second electrode starts is higher (Paragraphs 0024 and 0028) than a first deposition voltage at which deposition of the metal on the first electrode starts (Paragraphs 0024 and 0028).
Tench does not disclose particulate nonconductors are mixed into the second electrode.
Wesner teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make particulate nonconductors are mixed into the second electrode (5 of Fig. 1).

Regarding claim 12, Tench in view of Wesner discloses and teaches as set forth above, and Tench further discloses, the metal is a noble metal (Paragraph 0022, lines 17-20 and 116), 
Regarding claim 13, Tench in view of Wesner discloses and teaches as set forth above, and Tench further discloses, the noble metal is one of silver, gold, platinum, and palladium (Paragraph 0022, lines 17-20 and 116). 
Regarding claim 14, Tench in view of Wesner discloses and teaches as set forth above, and Tench further discloses, an electrochromic device (Paragraph 0002 and Fig. 1), comprising: the electrochromic element according to claim 1 (see rejection of claim 1 above); and a driver (118, 119) which applies a voltage between the first electrode and the second electrode (Paragraph 0028).
Regarding claim 15, Tench in view of Aoki discloses and teaches as set forth above, and Tench further discloses, the driver applies a first voltage between the first electrode and the second electrode to deposit the metal on the first electrode (Paragraphs 0024 and 0028), and the driver applies a second voltage having an absolute value greater than an absolute value of the first voltage and a polarity reverse to a polarity of the first voltage, to dissolve the metal deposited on the first electrode (Paragraphs 0024 and 0028).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919) in view of Wesner et al. (US 2006/0151803) as applied to claim 4 above, in view of Schumacher et al. (US 2007/0064303).
Tench in view of Wesner remains as applied to claim 4 above.
Tench in view of Wesner does not disclose a surface of the second electrode that faces the first electrode is concave.
Schumacher teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make surface of the second electrode that faces the first electrode is concave (Paragraphs 0030, 0062 and 18 of Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make surface of the second electrode that faces the first electrode is concave as taught by the electrochromic element of Schumacher in the combination of Tench in view of Wesner since Schumacher teaches it is known to include this feature in an electrochromic element for the purpose of providing a reliable electrochromic element with reduced power consumption.

Claims 5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919) as applied to claim 1 above, in view of Tench et al. (US 5,903,382).
Regarding claim 5, Tench discloses, an electrochromic element (Fig. 1), comprising: 
a first electrode (106) which transmits light (Paragraph 0022, lines 13-15); 
a second electrode (110) disposed opposite the first electrode; and 
an electrolyte (112) containing metal (116) and located between the first electrode and the second electrode, wherein 

a second deposition voltage at which deposition of the metal on the second electrode starts is higher (Paragraphs 0024 and 0028) than a first deposition voltage at which deposition of the metal on the first electrode starts (Paragraphs 0024 and 0028).
Tench does not disclose the second electrode includes a plurality of through holes that through the second electrode, the plurality of through holes being arranged in a substantially uniform manner.
Tench teaches, from the same field of endeavor that in an electrochromic element (Fig. 1) that it would have been desirable to make the second electrode (110) includes a plurality of through holes that through the second electrode (110 and see annotated Fig. 1 below), the plurality of through holes being arranged in a substantially uniform manner (110 and see annotated Fig. 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second electrode includes a plurality of through holes that through the second electrode, the plurality of through holes being arranged in a substantially uniform manner as taught by the electrochromic element of Tench in the electrochromic element of Tench since Tench teaches it is known to include this feature in an electrochromic element for the purpose of providing an inexpensive and durable electrochromic element.

    PNG
    media_image1.png
    847
    671
    media_image1.png
    Greyscale

Regarding claim 17, Tench in view of Tench discloses and teaches as set forth above, and Tench further discloses, the metal is a noble metal (Paragraph 0022, lines 17-20 and 116).
Regarding claim 18, Tench in view of Tench discloses and teaches as set forth above, and Tench further discloses, the noble metal is one of silver, gold, platinum, and palladium (Paragraph 0022, lines 17-20 and 116).
Regarding claim 19, Tench in view of Tench discloses and teaches as set forth above, and Tench further discloses, and an electrochromic device (Paragraph 0002 and Fig. 1), comprising: the electrochromic element according to claim 1 (see rejection of claim 1 above); 
Regarding claim 20, Tench in view of Tench discloses and teaches as set forth above, and Tench further discloses, the driver applies a first voltage between the first electrode and the second electrode to deposit the metal on the first electrode (Paragraphs 0024 and 0028), and the driver applies a second voltage having an absolute value greater than an absolute value of the first voltage and a polarity reverse to a polarity of the first voltage, to dissolve the metal deposited on the first electrode (Paragraphs 0024 and 0028).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tench et al. (US 2004/0061919) in view of Tench et al. (US 5,903,382)as applied to claim 5 above, in view of Schumacher et al. (US 2007/0064303).
Tench in view of Tench remains as applied to claim 5 above.
Tench in view of Tench does not disclose a surface of the second electrode that faces the first electrode is concave.
Schumacher teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make surface of the second electrode that faces the first electrode is concave (Paragraphs 0030, 0062 and 18 of Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make surface of the second electrode that faces the first electrode is concave as taught by the electrochromic element of Schumacher in the combination of Tench in view of Tench since Schumacher teaches it is known to include this .
Response to Arguments
Applicant’s arguments with respect to claims 4 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments that Tench does not disclose “the driver applies the second voltage between the first electrode and the second electrode such that (i) the metal deposited on the first electrode is dissolved and (ii) no metal is deposited on the second electrode, the second voltage having an absolute value greater than an absolute value of the first voltage and lower than the second deposition voltage”.  The Examiner points out that Tench discloses the driver applies a second voltage (Para. 0028, lines 5-11) between the first electrode and the second electrode such that (i) the metal deposited on the first electrode is dissolved (Para. 0028) and (ii) no metal is deposited on the second electrode (Para. 0028), and the second voltage having a polarity reverse to a polarity of the first voltage (Para. 0028).
Tench does not explicitly disclose the second voltage having an absolute value greater than an absolute value of the first voltage and lower than the second deposition voltage. However, it is obvious to one of ordinary skill in the art that the second voltage having an absolute value greater than an absolute value of the first voltage and lower than the second deposition voltage because this would allow the electrochromic device to reverse the deposition of metal onto the first electrode and would cause the metal to return to an original state where the metal is in the electrolyte without causing the device to go to the state where the meal is 
In response to applicant’s arguments that Tench does not disclose a plurality of through holes that pass through the electrode, the plurality of through holes being arranged in a substantially uniform manner.  The Examiner points out that Tench teaches, from the same field of endeavor that in an electrochromic element (Fig. 1) that it would have been desirable to make the second electrode (110) includes a plurality of through holes that through the second electrode (110 and see annotated Fig. 1 below), the plurality of through holes being arranged in a substantially uniform manner (110 and see annotated Fig. 1 below).

    PNG
    media_image1.png
    847
    671
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/30/2021